Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 37-38, 40, 43-44, 46-47 and 51-65 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additional arguments are presented here on the compressive stress component of the claim limitations.
Please note the previous 112 rejections are dropped due to claim amendment.
Applicant argues that the prior art does not teach the required compressive stress to the lubricant composition in normal engine use. This is contrary to what is taught in the instant application. According to the instant application compressive stress may increase in internal combustion engines on surfaces which are curved and/or in which an ellipitical contact is formed. See p 7. Cams and pistons gears and bearings may have these non-conformal contacts, see p 8. As such this is known in the art. Internal combustion engines have lubricants which may interact with cams, pistons, gears and bearings. P 103 lists the lubricant is used in an engine oil.
Please also note the new rejection below using a new reference to teach the compressive stress. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-38, 40, 43-44, 46-47 and 51-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champagne et al (FR 1754249) and (WO 2016/179224 A1 hereafter ‘224, this was submitted via IDS on 10/01/2020) Please note that US 2020/0299603 A1 is used as an English translation of Champagne.
Champagne teaches a lubricant composition. (abstract) This is used in vehicle engine. As such the lubricant coats the moving components of the internal combustion engine and its gears. This constitutes relatively moving parts of a first and second surface in which the lubricant is compressed during normal operation. As the use of the composition is taught as a lubricant the method of reducing friction is also taught.
The lubricant contains a primary saturated alcohol of 12 to 18 carbons, see p 24-26. As such myristyl and stearyl alcohol are explicitly taught. This is used in the amount of up to 10% of the composition, see p 29.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Champagne does not specifically state the compressive stress under which the system operates.
‘224 teaches a lubricant composition (abstract) with a base oil (page 4 lines 1-4). The composition is used in an environment with a compressive stress of up to 1.5 GPa, see page 6 lines 22-25. Page 9 lines 10-15 states the use of the lubricant with such compressive stresses includes piston ring-cylinder liner contact and gear teeth. 
Champagne teaches the lubricant for use in an internal combustion engine, specifically a four-stroke engine (abstract) and engines which include hybrid engines and “start and stop” engines, see p 85-87. These engines must include pistons ring cylinder contacts and gears. As such an obvious variant of Champagne is one with these contacts as they are known for use in the prior art and Champagne teaches for use with a broad variety of engines.
The base oil used in a majority amount is mineral oil, synthetic oil, or PAO oil and mixtures thereof. See p 38 and Table A. The examples used synthetic oil and PAO oil, see table 1 under p 91.
The viscosity at 100C is about 14, see table 9. Also see p 41 which has the viscosity between 1.5 and 15.
The viscosity would be reversibly reduced at a pressure from 50 MPa. to 3 GPa.
As set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing that the products of the instant application are the prior art are the same. The same exact same additive (primary alcohol) is used in the exact same amount. The same base oil is used in the same amount.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                             

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771